Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  “provided the line” in line 13.  For the sake of compact prosecution, claim 9 is interpreted in the instant Office action as follows: “provided the line” is found to be included as a grammatical error and is equivalent to “provided, the line”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  “8.  For the sake of compact prosecution, claim 18 is interpreted in the instant Office action as follows: “the semiconductor chip meet” is found to be included as a grammatical error and is equivalent to “the semiconductor chip”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 20150228587 A1).
Regarding independent claim 12, Cheng discloses an interconnect structure (Fig. 8A) comprising: an under bump metal (UBM) layer (42) including a plurality of pad connection portions (portion of 42 connecting to 38B, collection of at least one from each corner, see Fig. 11); a plurality of connection bumps (62, collection of at least one from each corner) attached to the plurality of pad connection portions, the plurality of connection bumps being spaced apart from each other (spaced apart by the span of the chip); and a conductive reinforcing layer (38B) electrically connected to the plurality of connection bumps through the UBM layer, the conductive reinforcing layer having a plate shape with an area overlapping at least a portion of each of the plurality of connection bumps (portion of 38B not within 32).
Illustrated below is Fig. 8A of Cheng.

    PNG
    media_image1.png
    466
    691
    media_image1.png
    Greyscale

Illustrated below is Fig. 11 of Cheng.

    PNG
    media_image2.png
    453
    459
    media_image2.png
    Greyscale

Regarding claim 13, Cheng discloses an interconnect structure (Fig. 8A), further comprising: a cover insulating layer (40) covering the conductive reinforcing layer, wherein the plurality of pad connection portions of the UBM layer are connected to the conductive reinforcing layer through openings in the cover insulating layer (portion of 40 filled with 42).
Regarding claim 15, Cheng discloses an interconnect structure (Fig. 8A), further comprising: a conductive connection structure (26’) on the conductive reinforcing layer, wherein the conductive connection structure is electrically connected to the conductive reinforcing layer ([0022]), the conductive connection structure includes a plurality of conductive layers (26’-p, see annotated figure above) and a plurality of conductive vias (26’-v), the plurality of conductive layers are located at different levels, the plurality of conductive vias extend between the plurality of conductive layers, and at least one of the plurality of conductive layers has a plate shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Reyes (US 6762495 B1, from IDS).
Regarding claim 1, Cheng discloses a semiconductor chip (Fig. 8A) comprising: a semiconductor substrate (20); a back end of line (BEOL) structure (22) on a first surface of the semiconductor substrate (top), the BEOL structure including a conductive connection structure (26’) and an interlayer insulating layer (25) covering the conductive connection structure; a conductive reinforcing layer (38B) on the BEOL structure, the conductive reinforcing layer being electrically connected to the conductive connection structure ([0022]) and having a plate shape extending parallel to the first surface of the semiconductor substrate (portion of 38B not within 32); a cover insulating layer (40) covering the conductive reinforcing layer; an under bump metal (UBM) layer (42) including a plurality of pad connection portions (portion of 42 connecting to 38B, plurality shown in Fig. 11) connected to the conductive reinforcing layer through openings in the cover insulating layer (portion of 40 filled with 42); and a plurality of first connection bumps (62, plurality shown in Fig. 11) on the plurality of pad connection portions of the UBM layer, the plurality of first connection bumps being spaced apart from each other, the plurality of first connection bumps being electrically connected to the conductive reinforcing layer, and overlapping the conductive reinforcing layer in a direction perpendicular to the first surface of the semiconductor substrate.
Cheng fails to teach the plurality of first connection bumps being electrically connected to one another through the conductive reinforcing layer.  However, Cheng clearly teaches the conductive reinforcing layer functioning as a landing for the first connection bumps (Fig. 8A).
Reyes discloses a conductive reinforcing layer in the same field of endeavor (250, Fig. 2) wherein the conductive reinforcing layer functions as a landing for a plurality of first connection bumps (210, “land pad” Col. 4, lines 20-28) being electrically connected to the conductive reinforcing layer.  Reyes further discloses the plurality of first connection bumps being electrically connected to one another through the conductive reinforcing layer (“continuous” Col. 4, lines 20-28).  Modifying the conductive reinforcing layer of Cheng to be continuous between the plurality of pad connection portions would arrive at the claimed plurality of first connection bumps being electrically connected to one another through the conductive reinforcing layer.  Reyes provides a clear teaching to motivate one to modify the conductive reinforcing layer of Cheng to be continuous in that it may reduce stress at the corner of the semiconductor chip, thereby improving device reliability (“increase the number of temperature cycles” Col. 4, lines 20-28).  Therefore, it would have been obvious to have the plurality of first connection bumps being electrically connected to one another through the conductive reinforcing layer because it would result in a device with improved reliability.
Illustrated below is Fig. 2 of Reyes.

    PNG
    media_image3.png
    487
    468
    media_image3.png
    Greyscale

Regarding claim 5, Cheng in view of Reyes discloses a semiconductor chip (Cheng, Fig. 8A), wherein the conductive connection structure of the BEOL structure includes: a plurality of conductive layers (26’-p, see annotated figure above) located at different levels; and a plurality of conductive vias (26’-v) extending between the plurality of conductive layers.
Regarding claim 6, Cheng in view of Reyes discloses a semiconductor chip (Cheng, Fig. 8A), wherein at least one of the plurality of conductive layers has a plate shape parallel to the first surface of the semiconductor substrate.
Regarding claim 9, Cheng in view of Reyes discloses a semiconductor chip (Cheng, Fig. 8A), wherein the plurality of first connection bumps are arranged on a bottom surface of the semiconductor chip (upper surface of 10), and the plurality of first connection bumps are on corner regions of the bottom surface of the semiconductor chip (see Fig. 11), and each corresponding corner region, among the corner regions, is a triangular area defined by a corresponding one of vertices where a first edge of the bottom surface of the semiconductor chip and a second edge of the bottom surface of the semiconductor chip meet (A1, B1, C1, D1), a first location along the first edge of the bottom surface of the semiconductor chip that is a first distance from the corresponding one of the vertices (A2, B2, C2, D2), a second location along the second edge of the bottom surface of the semiconductor chip that is a second distance from the corresponding one of the vertices (A3, B3, C3, D3), and a line overlapping two of the plurality of first connection bumps provided (diagonal reference line), the line extends from the first location along the first edge of the bottom surface of the semiconductor chip to the second location along the second edge of the bottom surface of the semiconductor chip.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Reyes as applied to claim 1 above, and further in view of Lee (US 20190131242 A1).
Regarding claim 3, Cheng in view of Reyes disclose a semiconductor chip (Cheng, Fig. 8A), with a material of the conductive reinforcing layer (“metal” [0022]) and a material of the UBM layer (“copper” [0026]).
Cheng in view of Reyes fails to teach a specific material for the conductive reinforcing layer, thus Cheng in view of Reyes fails to teach a material of the conductive reinforcing layer is different than a material of the UBM layer.
Lee discloses a conductive reinforcing member in the same field of endeavor (142, Fig. 9) and further teaches a material of the conductive reinforcing layer (“aluminum” [0087]) different than the material of Cheng’s UBM layer.
Since Cheng, Reyes, and Lee are in the same field of endeavor, a person having ordinary skill in the art at the time of the invention would have readily recognized the finite number of predictable solutions for materials of the conductive reinforcing layer.  These predictable solutions include copper, aluminum, silver, tin, gold, nickel, lead, titanium, or alloys thereof as these may be chosen from a finite number of identified, predictable solutions (Lee, [0087]).  Absent unexpected results, it would have been obvious to try using a different material of the conductive reinforcing layer.  Thus, the claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technique grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is Fig. 9 of Lee.

    PNG
    media_image4.png
    439
    459
    media_image4.png
    Greyscale

Regarding claim 4, Cheng in view of Reyes and Lee discloses a semiconductor chip (Cheng, Fig. 8A), wherein the conductive reinforcing layer includes aluminum, and the UBM layer includes copper.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Reyes, as evidenced by Lee.
Regrading claim 8, Cheng in view of Reyes as applied to claim 1 discloses a semiconductor chip (Cheng, Fig. 8A), wherein the UBM layer, the conductive reinforcing layer, and the conductive connection structure are electrically functional ([0022]).
In reference to the claim language referring to the intended use of the UBM layer, the conductive reinforcing layer, and the conductive connection structure being electrically grounded, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Lee provides evidence it is well known to have UBM (160, Fig. 9), conductive reinforcing layers (outermost 142), and conductive connection structures (143 with inner 142) function as an electrical ground ([0087]).  Therefore, it would have been obvious to have the claimed electrical ground because it is a well-known function within the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Reyes as applied to claims 9 and 1 above, and further in view of Kang (US 20190206832 A1).
Regarding claim 11, Cheng in view of Reyes discloses a semiconductor chip (Reyes, Fig. 2), wherein a length of the conductive reinforcing layer extending in a direction parallel to one edge of the bottom surface of the semiconductor chip is corresponding to the pitch of the plurality of first connection bumps.
Cheng in view of Reyes fails to teach a range for the length (i.e. between about 90 µm and about 200 µm).
Kang teaches a plurality of first connection bumps in the same field of endeavor (570 on 540, Figs. 1B and 1C), wherein the pitch of the plurality of first connection bumps is between about 90 µm and about 200 µm (“at least 60 µm” [0036]).
One of ordinary skill in the art could have substituted the pitch of the plurality of first connection bumps of Kang in place of the comparably known pitch of the plurality of first connection bumps of Cheng in view of Reyes, and the results would have been predictable because the pitch (of Cheng, Reyes, and Kang) would have functioned the same as before to prevent adjacent bumps from touching each other.  Therefore, having a length of the conductive reinforcing layer extending in a direction parallel to one edge of the bottom surface of the semiconductor chip be between about 90 µm and about 200 µm would have been obvious because this known length would have obtained predictable results.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, as evidenced by Lee.
Regarding claim 16, Cheng discloses an interconnect structure (Fig. 8A), wherein the plurality of connection bumps, the UBM layer, the conductive reinforcing layer, and the conductive connection structure are electrically functional ([0022]).
In reference to the claim language referring to the intended use of the plurality of connection bumps, the UBM layer, the conductive reinforcing layer, and the conductive connection structure being electrically grounded, intended use and other types of functional language must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Lee provides evidence it is well known to have connection bumps (170, Fig. 9), UBM (160), conductive reinforcing layers (outermost 142), and conductive connection structures (143 with inner 142) function as an electrical ground ([0087]).  Therefore, it would have been obvious to have the claimed electrical ground because it is a well-known function within the art.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, in view of Lee.
Regarding independent claim 17, Cheng discloses a semiconductor chip (Fig. 8A) comprising: a semiconductor substrate (20); a back end of line (BEOL) structure (22) on a first surface (top) of the semiconductor substrate, the BEOL structure including a first conductive connection structure (26’), a second conductive connection structure (26), and an interlayer insulating layer (25) covering the first conductive connection structure and the second conductive connection structure; a conductive reinforcing layer (38B) arranged on the BEOL structure, the conductive reinforcing layer being electrically connected to the first conductive connection structure and having a plate shape extending parallel to the first surface of the semiconductor substrate (portion of 38B not within 32); a pad layer (38A) on the BEOL structure and electrically connected to the second conductive connection structure; a cover insulating layer (40) covering the conductive reinforcing layer and the pad layer; a first under bump metal (UBM) layer (42 on right) including a plurality of pad connection portions (portion of 42 connecting to 38B, collection of at least one from each corner, see Fig. 11) connected to the conductive reinforcing layer through first openings in the cover insulating layer (portion of 40 filled with 42); a second UBM layer (42 on left) connected to the pad layer through second openings in the cover insulating layer (portion of 40 filled with 42 on left); a plurality of first connection bumps (62, collection of at least one from each corner) on the plurality of pad connection portions of the first UBM layer, the plurality of first connection bumps being electrically connected to the conductive reinforcing layer, the plurality of first connection bumps being spaced apart from each other, the plurality of first connection bumps, the first UBM layer, the conductive reinforcing layer, and the first conductive connection structure being electrically functional ([0022]); and a second connection bump (60) on the second UBM layer.
Cheng fails to teach the plurality of first connection bumps, the first UBM layer, the conductive reinforcing layer, and the first conductive connection structure being electrically connected to one another.  However, Cheng clearly teaches the plurality of first connection bumps, the first UBM layer, the conductive reinforcing layer, and the first conductive connection structure collectively forming an electrical interconnection ([0022])
Lee discloses an electrical interconnection in the same field of endeavor (Fig. 9), with connection bumps (170), a UBM layer (160), a conductive reinforcing layer (outermost 142), and conductive connection structures (143 with inner 142) functioning as an electrical ground ([0087]).
Both Cheng and Lee teach electrical interconnections, however with different electrical function. Both devices operate normally and function the same as electrical interconnections, therefore the configuration of the electrical interconnections does not affect the function of the electrical interconnections. One of ordinary skill in the art at the time of filling would have recognized that having the electrical interconnections of Cheng function as an electrical ground, therefore electrically connecting the plurality of first connection bumps, the first UBM layer, the conductive reinforcing layer, and the first conductive connection structure to one another at the ground node; would have yield predictable results. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in another situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 18, Cheng in view of Lee discloses a semiconductor chip (Cheng, Fig. 8A), wherein the plurality of first connection bumps are arranged on a bottom surface of the semiconductor chip (upper surface of 10), the bottom surface of the semiconductor chip has a quadrangular shape including four edges (see Fig. 11), and the plurality of first connection bumps are arranged on all four corner regions of the bottom surface of the semiconductor chip, and each corresponding corner region, among the four corner regions, is a triangular area defined by a corresponding one of four vertices (A1, B1, C1, D1, see annotated figure above) where a first one of the four edges of the bottom surface of the semiconductor chip and a second one of the four edges of the bottom surface of the semiconductor chip meet, a first location along the first one of the four edges that is a first distance from the corresponding one of four vertices (A2, B2, C2, D2), a second location along the second one of the four edges that is a second distance from the corresponding one of the four vertices (A3, B3, C3, D3), and a line overlapping two of the plurality of first connection bumps provided (diagonal reference line), the line extends from the first location along the first one of the four edges of the bottom surface of the semiconductor chip to the second location along the second one of the four edges of the bottom surface of the semiconductor chip.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Lee as applied to claim 17 above, and further in view of Su (US 8624404 B1, from IDS).
Regarding claim 20, Cheng in view of Lee discloses a semiconductor chip (Cheng, Fig. 8A), wherein the cover insulating layer is in contact with the conductive reinforcing layer and the pad layer, and the cover insulating layer includes a polyimide ([0019]).
Cheng in view of Lee fails to teach the cover insulating layer includes a first insulating layer and a second insulating layer, the first insulating layer is in contact with the conductive reinforcing layer and the pad layer, the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide, and the second insulating layer includes a polyimide.
Su teaches a cover insulating layer in the same field of endeavor (Fig. 1), wherein the cover insulating layer includes a first insulating layer (18) and a second insulating layer (20), the first insulating layer is in contact with an underlying metal (corresponding to Cheng’s conductive reinforcing layer and pad layer), the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide (Col. 9, lines 11-30), and the second insulating layer includes a polyimide (Col. 4, lines 34-41).
Substituting the cover insulating layer of Su in place of the cover insulating layer of Cheng in view of Lee would arrive at the claimed cover insulating layer.  Su provides a clear teaching to motivate one to substitute the cover insulating layer of Su in place of the cover insulating layer of Cheng in view of Lee in that it would prevent corrosion of underlying structures (Col. 4, lines 34-41).  Therefore, it would have been obvious to have the cover insulating layer include a first insulating layer and a second insulating layer, the first insulating layer is in contact with the conductive reinforcing layer and the pad layer, the second insulating layer is on the first insulating layer, the first insulating layer includes an oxide, and the second insulating layer includes a polyimide; because it would prevent corrosion of underlying structures, thus resulting in a device with reduced failure.
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to claim 1 that Cheng fails to teach a “plurality of first connection bumps”.  Applicant draws attention to Cheng, Fig. 6B teaching the first connection bumps being a ring shape, thus rendering the first connection bump cross-section illustrated in Fig. 8A as a single ring-shaped bump.  Applicant asserts the same argument with respect to the “plurality of connection bumps” and the “plurality of first connection bumps” of claims 12 and 17.
Examiner’s reply:
The examiner disagrees and notes Cheng, Fig. 9 showing a first connection bump as a structure having multiple parts (a square having four distinct portions), thus rendering the first connection bump cross-section illustrated in Fig. 8A as a plurality of first connection bumps.
Applicant argues:
Applicant argues with respect to claims 1, 12, and 17 that Cheng fails to teach “the plurality of first connection bumps” of claims 1 and 17 and “the plurality of connection bumps” of claim 12 “being spaced apart from each other.
Examiner’s reply:
Applicant’s arguments with respect to claims 1, 12, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817